SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For17 December, 2010 The Governor and Company of the Bank of Ireland Head Office 40 Mespil Road Dublin 4 Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): ﻿ ***BANK OF IRELAND EXCHANGE LOWER TIER 2 SECURITIES*** Bank of Ireland today announces that it has completed an Exchange Offer targeting a number of its outstanding Lower Tier 2 securities (four Euro securities, four Sterling securities and one US Dollar security) and has received acceptances in respect of c.€1.4bn of securities. These accepted securities will be exchanged at a discount into the following new 13 month government guaranteed senior securities • c.€500 million, 6.75% coupon, maturity 30 January 2012 • c.£173 million, 6.75% coupon, maturity 30 January 2012 The equity accretion for the Bank of Ireland Group from the Exchange Offer is expected to be c.€0.7 bn. Bank of Ireland Contact Details: Brian Kealy, Head of Capital Management Tel: + Colin Reddy, Capital Management Tel: + The offer is not being made in the United States. The offered securities have not been and will not be registered under the U.S. Securities Act of 1933 and securities may not be offered or sold in the United States absent registration under the Act or an applicable exemption from the registration requirements thereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. The Governor and Company of the Bank of Ireland Helen Nolan Group Secretary Date:17 December, 2010
